Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance and Examiner’s Amendment

This action is in response to the amendment filed on 11/09/2021, which amends claims 1, 4, 12, 15, 23, 31, and 34. Claims 2, 5-6, 8-9, 11, 13, 16-17, 19-22, 24-28, 30, 32-33, 36 have been canceled. 
In response to the amendments and Applicant arguments, the 35 USC § 103 rejection of claims 1, 3-4, 7, 10, 12, 14-15, 18, 23, 29, 31, 34-35 has been withdrawn.
Claims 1, 3-4, 7, 10, 12, 14-15, 18, 23, 29, 31, 34-35 are pending and allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant’s representative Nathaniel Quirk (Reg. No. 60676) via an examiner initiated interview conducted on February 11, 2022.
In the listing of claims, please further amend claims filed on 11/09/2021 as follows:
34. (Currently amended) The construction site status monitoring device of claim 1, wherein thefloor grinder is a robotic vehicle that is configured to automatically perform the respective floor grinding operations using the interchangeable grinding element affixed to floor grinder at the specified locations on the work route in response to the receiving the instructions.
Reasons for Allowance
Allowed Claims:  Claims 1, 3-4, 7, 10, 12, 14-15, 18, 23, 29, 31, 34-35 are allowed, wherein claims 1, 12 and 23 are independent and the balance of claims are dependent.
Reasons for Allowance:
The present invention is directed to computer-implemented embodiments for monitoring a construction site, generating a site map of the construction site and deploying a floor grinder with an interchangeable grinding element.   
The closest prior art of record is Shike (US Pub. No. 2016/0321763), which is directed to features for construction planning including acquiring topography data, and outputting a construction plan. Shike teaches several features pertinent to independent claims 1, 12 and 23, including receiving sensor data associated with a construction site; supporting deployment of a construction device; and send instructions to control the construction device. (See Final Office Action mailed 07/21/2021 for citations evincing Shike’s teaching of the above-noted features).
However, Shike and the other prior art of record does not teach or render obvious the claimed invention as a whole, specifically the supporting deployment of a floor grinder comprising a working element configured to drive an interchangeable grinding element, the interchangeable grinding element currently affixed to the floor grinder being one of the course grinding element or the fine grinding element, then returning to a maintenance area to change the interchangeable grinding element currently affixed to the floor grinder to be the other of the course grinding element or the fine grinding element, and then completing floor grinding operations at the specified locations for the other of the course grinding element or the fine grinding element; features as recited and arranged in independent claim 1, and similarly encompassed by the system and device of independent claims 12 and 23, respectively thereby rendering independent claims 1, 12 and 23 and their respective dependent claims as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art is considered pertinent to applicant's disclosure:
US Pub. No. 2017/0198459 (Stratton): discloses a hazard avoidance system for a machine in a construction site. 
US Pub. No. 2017/0175362 (Iwanaga et al.): discloses a display system for excavation machines in a construction site.
US Pub. No. 2016/0170411 (Wei et al.): discloses a real-time terrain validity checker. 
US Pub. No. 2016/0163088 (Clar et al.): discloses a terrain mapping system using moved material estimation. 
US Pat. No. 1,731,719 (Kenton) discloses a grinding machine with an automated wheel that changes position and brings the workpiece to a desired size.
Advanced Engineering Informatics (Vol 29, Issue 2, April 2015): Status quo and open challenges in vision-based sensing and tracking of temporary resources on infrastructure construction sites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683